DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Claims 1, 21-26, 35-41, 60, 61, 63-65, and 98-104 are pending and examined on the merits.
 Information Disclosure Statement
The information disclosure statement filed 6 January 2021 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 21-26, 35-41, 60, 61, 63-65, and 98-104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A “prodrug” concept does not have clear metes and bounds.  Neither the claims nor the specification provides boundaries to how a compound of formula (XIa) or (XIX) is modified to be considered a prodrug.  ZAWILSKA (Pharmacological Reports, 2013, 65, 1-14) describes prodrugs of an NH group (page 3, figure 1).  Does applicant intend that these type of prodrugs are encompassed in the examined claims?

    PNG
    media_image1.png
    475
    744
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 21-26, 35-41, 60, 61, 63-65, and 98-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10005765. Although the claims at issue are not identical, they are not patentably distinct from each other because compounds of US 10005765 are encompassed by the examined claims 1, 21-26, 35-41, 60, 61, 63-65, and 98-104.  The compound in row 1 , column 1 is encompassed by examined claim 21 because R7a is a substituted piperidine ring.  The compound in row 1, column 2, is encompassed by examined claim 35 because R6a is a pyrrolidone ring.  The compound in row 2, column 1, is encompassed by examined claim 60 because R2 is a phenyl ring.   The compound in row 2, column 2, is encompassed by examined claim 61 because R2 is a substituted pyridine ring.  US 10005765 claims 2-8 correspond to examined claims 98-104.  Although the examined application is a continuation of application 16/005490, which is a divisional US application 15/126997, the examined compounds claims are recapturing the patented subject matter of 15/126997.  Application 15/126997 issued as US 10005765 on 26 June 2018.  In application 15/126997, applicants elected compound group I on 18 September 2017.

    PNG
    media_image2.png
    184
    280
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    130
    253
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    144
    307
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    130
    232
    media_image5.png
    Greyscale


Conclusion
Claims 1, 21-26, 35-41, 60, 61, 63-65, and 98-104 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  LONG (WO 2017053537, published 30 March 2017) describes compound A-1 (page 82).  Compound A-1 does not anticipate or render obvious a compound of the examined application because the reference has the same inventive entity as the examined application and is published after the effective filing date of the examined application.  The effective filing date of the examined application is 20 March 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699